721 N.W.2d 191 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffrey Allen PIESKE, Defendant-Appellant.
Docket No. 131169. COA No. 268737. Washtenaw CC: 04-001663-FC;[1] 04-001664-FC.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, the application for leave to appeal the April 13, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of the issue whether the Washtenaw Circuit Court properly imposed court costs and attorney fees on the defendant. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
NOTES
[1]  The Court of Appeals caption mistakenly designates this file number as 04-002 663-FC.